EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Scott Bergeson on 8/22/22.
The application has been amended as follows:
Specification [043] after “distance” add --P--
Claim 1 Line 8 before “second wall” delete “first and”
Claim 1 Line 11 before “axial” delete “the” and substitute --an--
Claim 1 Line 11 delete “a non-selected” and substitute --the--
Claim 1 Line 12 before “passage” delete “the” and substitute --a--
Claim 1 Line 12 delete “non-selected”
Claim 3 Line 3 after “knitting” delete “stich” and substitute --stitch--
Claim 6 Line 2 delete “needles” and add --needle--
Claim 6 Line 2 delete “corresponding sinkers” and add --the cooperating sinker--
Cancel Claim 8
Cancel Claim 9
Claim 10 Line 9 after “plane” delete “.” and substitute --,
wherein an axial position of the needle at one feed remains unvaried during a passage of the knitting stitch through the needle.--
		Claims 1-3, 5-7, 10 are allowed over the art of record.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses wherein an axial position of a non-selected needle at one feed remains unvaried during a passage of a knitting stitch through the non-selected needle in conjunction with the rest of the structural limitations as set forth in the claim.  The use of forming a knitting stitch by a cooperating needle and sinker is known in the art of knitting, but the specific axial position of a non-selected needle remaining unvaried as claimed by the applicant is novel.  Specifically, prior art Wang discloses a method of making a knitting stitch with a cooperating needle and sinker as recited in the application.  Prior art Wang also discloses that such a sinker would have a first wall or knitting plane to create the knitting stitch while also having a second wall or knitting plane that defines a rest position.  However, none of the prior art discloses, teaches, or suggests that a non-selected needle would remain unvaried in its axial position at a feed while the knitting stitch passes through said non-selected needle.  To interchangeably teach an axially-unvarying non-selected needle as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure: Lonati (USPN 9365962) directed to sinker beak and cylinder movement.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     
                                                                                                                                                                                                   
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732